726 N.W.2d 6 (2007)
Philip ROBERTSON and Sharon Robertson, Plaintiffs-Appellees,
v.
BLUE WATER OIL COMPANY, Defendant-Appellant.
Docket No. 130100, COA No. 254052.
Supreme Court of Michigan.
January 29, 2007.
On order of the Court, the motion for reconsideration of this Court's October 27, 2006 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously. The motion for stay is DENIED as moot.
WEAVER, J.,
would grant reconsideration and, on reconsideration, would grant leave to appeal and ask the parties to brief the issue whether Mann v. Shusteric Enterprises Inc., 470 Mich. 320, 683 N.W.2d 573 (2004), was correctly decided.
MARKMAN, J.,
would grant reconsideration and, on reconsideration, would grant defendant's application for leave to appeal for the reasons set forth in Robertson v. *7 Blue Water Oil Co., 477 Mich. 897, 722 N.W.2d 659 (2006).